Name: Council Regulation (EEC) No 1821/87 of 25 June 1987 amending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172 / 102 Official Journal of the European Communities 30 . 6 . 87 COUNCIL REGULATION (EEC) No 1821 / 87 of 25 June 1987 amending Regulation (EEC ) No 486 / 85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States (ACP States ) or in the overseas countries and territories 1 . The following products shall be inserted in Article 13 1 : CCT heading No Description 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : D. Pistachios E. Pecans ex G. Others :  excluding hazelnuts 08.08 Berries , fresh : C. Fruit of the species (Vaccinium myrtillus) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and , in particular , Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( l ), Whereas Council Regulation ( EEC ) No 486 / 85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ( 2 ), as last amended by Regulation (EEC ) No 1306 / 87 ( 3 ), provides for the total or partial exemption of customs duties on the import of the products concerned ; Whereas the negotiations for the conclusion of a protocol to the Third ACP EEC Convention consequent upon the Accession of the Kingdom of Spain and of the Portuguese Republic to the European Communities have been successfully concluded ; whereas the Council has adopted Regulation (EEC ) No 1 820 / 87 concerning the application of Decision 2 / 87 of the ACP EEC Council of Ministers ( 4 ) relating to the advance implementation of the above protocol ; Whereas the protocol includes changes to the abovementioned agricultural arrangements ; whereas Regulation (EEC ) No 486 / 85 should therefore be amended , HAS ADOPTED THIS REGULATION : 2 . In Article 13 ( 2 ), the quota applied to strawberries falling within subheading 08.08 A ex II of the Common Customs Tariff shall be increased to 1 100 tonnes . 3 . In Article 13 ( 3 ), the ceilings applied to carrots falling within subheading 07.01 G ex II of the Common Customs Tariff and to onions falling within subheading 07.01 ex H of the Common Customs Tariff shall be increased to 800 tonnes . 4 . The following Articles shall be inserted : 'Article 13a 1 . Subject to the special provisions laid down in paragraph 2 , the customs duties applied on import into the Community of the products mentioned below shall be reduced by the proportions and within the limits of the ceilings indicated : Article 1 Regulation (EEC ) No 486 / 85 shall be amended as follows : ( J ) Opinion delivered on 19 June 1987 (not yet published in the Official Journal ). ( 2 ) OJ No L 61 , 1 . 3 . 1985 , p. 4 . ( 3 ) OJ No L 124 , 13 . 5 . 1987 , p. 5 . ( 4 ) See page 1 of this Official Journal . 30 . 6 . 87 Official Journal of the European Communities No L 172 / 103 CCT heading No Description % Reduction Annual ceiling ( tonnes ) 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts ex III . Other :  Chinese cabbage , from 1 November to 31 December D. Salad vegetables , including endive and chicory : ex II . Other :  Iceberg lettuce , from 1 July to 30 September ex H. Onions , shallots and garlic :  Garlic from 1 March to 31 May ex L. Artichokes :  From 1 October to 30 November 45 45 45 50 1 000 1 000 500 1 000 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried shelled or not : B. Walnuts 40 700 08.07 Stone fruit , fresh : ex A. Apricots :  From 1 October to 31 January ex B. Peaches :  From 1 December to end of February C. Cherries : ex II . from 16 July to 30 April :  From ] November to end of February D. Plums : ex II . from 1 October to 30 June :  From 1 5 December to end of February 50 50 50 50 2 000 2 000 2 000 2 000 2 . The duty reduction indicated in paragraph 1 shall be progressively applied over the same periods and in accordance with the same timetable as those laid down in the Act of Accession of Spain and Portugal for the same products imported from these countries into the Community as constituted on 31 December 1985 . During the period of progressive reduction , and where the customs duties applied to imports of products from Spain and Portugal into the Community as constitued on 31 December 1985 differ for the two countries concerned , the higher of the two customs duties shall be applied to products originating in the ACP States . 'Article 13b The products mentioned below shall be subject to the following customs duties on import into the Community : No L 172 / 104 Official Journal of the European Communities 30 . 6 . 87 CCT heading No Description Duty applicable ( % ) 07.01 Vegetables , fresh or chilled G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : III . Horse-radish (Cochlearia armoracia) 13 08.07 Stone fruit , fresh : E. Other 7 08.08 Berries , fresh : \ F. Other : I. Fruit of the species Vaccinium macrocarpum and Vactinium corymbosum 3 II . Other 5 ' Article 2 This Regulation shall enter into force on 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 25 June 1987 . For the Council The President H. DE CROO